Order
Per Curiam:
Dustin Gibson appeals, following a jury trial, his convictions of third-degree assault of a law. enforcement officer, § 565.083, first-degree tampering, § 569.080, and resisting a lawful stop, § 575.150, for which he was sentenced to a total of nineteen years’ imprisonment. Gibson argues that the evidence was insufficient to support his tampering conviction and that, when sentencing Gibson, the trial court improperly punished him for exercising his right to trial. Finding no error, we affirm. Rule 30.25(b).